DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 8, 10, and 12-21 are rejoined.  Claims 8, 10, and 12-21 are allowable since they depended on the independent allowable claim 1.

Allowable Subject Matter
3.	Claims 1, 3-10, and 12-21 are allowed.
4. 	The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the heat pipe includes a first portion disposed on the lid structure and a second portion penetrating through the package substrate while having the characteristics as recited in claim 1.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892